In the
                              Missouri Court of Appeals
                                          Western District
 ELAD GROSS,                                             )
                                                         )
                    Appellant,                           )   WD83061
                                                         )
 v.                                                      )   OPINION FILED: May 26, 2020
                                                         )
 MICHAEL PARSON, ET AL.,                                 )
                                                         )
                  Respondents.                           )

                  Appeal from the Circuit Court of Cole County, Missouri
                           The Honorable Patricia S. Joyce, Judge

      Before Division Two: Mark D. Pfeiffer, Presiding Judge, Alok Ahuja, Judge and
                                 Gary D. Witt, Judge


        Elad Gross ("Gross") appeals from the Circuit Court of Cole County's entry of

judgment on the pleadings against Gross and in favor of Governor Michael Parson

("Governor Parson") and Michelle Hallford ("Hallford") (collectively "Governor's

Office").1 Gross raises ten allegations of error. We reverse and remand for further

proceedings.




        1
           Hallford was named as a party in her capacity as the custodian of records for the Governor's Office.
Further, although not named a party, Christopher Limbaugh, General Counsel to Governor Parson sent multiple
communications to Gross, and as a member of Governor Parson's staff, we also include him in our designation of the
"Governor's Office" for clarity and ease of reference.
                                             Statement of Facts2

         This litigation surrounds two separate requests for public records under Section

610.010 et. seq. (commonly referred to as Missouri's "Sunshine Law") sent by Gross to the

Governor's Office.3 On August 18, 2018, Gross sent the Governor's Office a request for

public records under the Sunshine Law ("First Sunshine Request") seeking "[a]ny and all

records, communications, documents, emails, reports, and other material" sent from the

Governor's Office or received by the Governor's Office from twenty-seven named

individuals or entities after January 9, 2017.4 Gross asserts that these individuals and

entities were associated with "dark money"5 contributions. At the conclusion of the

request, Gross wrote:

         I request that the records responsive to my request be copied and sent to me
         at the following address:

         [Gross's Address]

         Where records are transmittable electronically, I request records responsive
         to my request be sent to [Gross's email] or by CD-ROM at the address above.

         I request that all fees for locating and copying the records be waived. The
         information I obtain through this request will be used to determine whether
         specific organizations and individuals violated federal and Missouri laws
         governing political campaigns. This request is in the public interest due to
         its law enforcement purpose and because it will reveal whether specific
         nonprofit organizations are violating Missouri's consumer protection laws

         2
           "The party moving for judgment on the pleadings admits, for purposes of the motion, the truth of all well
pleaded facts in the opposing party's pleadings." Anderson v. Crawford, 309 S.W.3d 863, 866 (Mo. App. W.D.
2010) (quoting Armstrong v. Cape Girardeau Physician Assocs., 49 S.W.3d 821, 824 (Mo. App. E.D. 2001)).
Because the Governor's Office moved for judgment on the pleadings, we assume for purposes of this appeal that all
well-pleaded facts in Gross's petition are true.
         3
           Unless otherwise indicated, all statutory references are to the Revised Statutes of Missouri, as updated
through the 2019 Supplement.
         4
           Most of this period of time covered by First Sunshine Request was during the term of previous Governor
Eric Greitens, January 9, 2017-June 1, 2018.
         5
           Gross defined "dark money" as "anonymous campaign contributions [made] to circumvent Missouri
campaign finance laws and influence Missouri government and policy."
                                                         2
       and whether legislation is needed to provide transparency in government for
       the people of Missouri.

       Please let me know in advance of any search or copying if the fees will
       exceed $100.00.

       On August 23, 2018, the Governor's Office responded to Gross's First Sunshine

Request stating that the Governor's Office was "in the process of gathering the records that

are responsive to your request and anticipate that we will be able to provide a response or

cost estimate (if applicable) for the records you have requested in approximately one

month."

       On September 21, 2018, the Governor's Office sent a second letter to Gross that

stated in relevant part:

       We have found 13,659 documents that may be responsive to your request.
       The estimated cost for providing these records is $3618.40 (please see
       enclosed invoice). Before we begin preparing the information, please
       forward to this office a check in that amount . . . . Once we receive this
       amount we estimate that it will take at least 120 business days to complete
       this request. We will send the records to you on a disk.

The enclosed invoice estimated that "research/processing" would take 90.46 hours charged

at the rate of $40.00 per hour for a total of $3,618.40.

       On September 24, 2018, Gross sent a response to the Governor's Office requesting

that the Governor's Office waive its fees or explain why the Governor's Office was charging

at the rate of $40.00 per hour instead of the clerical rate. In that letter, Gross asserted that

he had no commercial interest in the requested documents. Gross sent another letter to the

Governor's Office on September 24, 2018 ("Second Sunshine Request") requesting:




                                               3
      Any and all records, communications, documents, emails, reports, and other
      materials sent by or to Office of the Governor's staff, advisors, contractors,
      or other agents involving the Office of the Governor's response or plans to
      respond to [Gross's First Sunshine Request].

Gross requested the Governor's Office also waive any fees pertaining to his Second

Sunshine Request stating the same rationale as in his First Sunshine Request.

      On October 12, 2018, the Governor's Office responded to Gross's Second Sunshine

Request which contained two sets of communications. Set A consisted of seventeen pages

of documents with two pages partially redacted. Set B consisted of forty pages of

documents, none of which were redacted. The Governor's Office waived all fees relating

to the Second Sunshine Request.

      On October 17, 2018, Gross filed his petition in the circuit court alleging that

Governor Parson and Hallford violated the Sunshine Law ("Petition"). Gross brought eight

counts titled: Count I-Violation of the Missouri Sunshine Law-First Request; Count II-

Knowing Violation of the Missouri Sunshine Law-First Request; Count III-Purposeful

Violation of the Missouri Sunshine Law-First Request; Count IV-Violation of the Missouri

Sunshine Law Requiring Injunctive Relief-First Request; Count V-Violation of the

Missouri Sunshine Law-Second Request; Count VI-Knowing Violation of the Missouri

Sunshine Law-Second Request; Count VII-Purposeful Violation of the Missouri Sunshine

Law-Second Request; Count VIII-Violation of the Missouri Sunshine Law Requiring

Injunctive Relief-Second Request.




                                            4
         The Governor's Office filed its Answer and subsequently filed a Motion for

Judgment on the Pleadings ("Motion"). The circuit court held a hearing on the Motion and

on July 8, 2019, entered Judgment dismissing the Petition.6 This appeal follows.

                                              Standard of Review

         "When reviewing the trial court's grant of a motion for judgment on the pleadings,

this Court must determine 'whether the moving party is entitled to judgment as a matter of

law on the face of the pleadings.'" Boland v. Saint Luke's Health Sys., Inc., 471 S.W.3d
703, 707 (Mo. banc 2015) (quoting Emerson Elec. Co. v. Marsh & McLennan Cos., 362
S.W.3d 7, 12 (Mo. banc 2012)). "The judgment[] will be affirmed if the facts pleaded by

the plaintiffs, considered by the court as admitted, demonstrate that they could not prevail

under any legal theory." Id. Furthermore, statutory interpretation is a question of law that

we review de novo. Bey v. Precythe, 586 S.W.3d 781, 784 (Mo. App. W.D. 2019).

                                                   Sunshine Law

         The Sunshine Law dictates that state public policy is "that meetings, records, votes,

actions, and deliberations of public governmental bodies be open to the public unless

otherwise provided by law." Section 610.011.1. The Sunshine Law "shall be liberally

construed and [its] exceptions strictly construed to promote this public policy." Id. "Except

as otherwise provided by law, . . . all public records of public governmental bodies shall

be open to the public for inspection and copying as set forth in sections 610.023 to

         6
           "The general rule is that a dismissal without prejudice is not a final judgment and, therefore, is not
appealable. An exception to this general rule applies, however, where the dismissal has the practical effect of
terminating the litigation in the form cast by the plaintiff. A dismissal 'without prejudice' for failure to state a claim
effectively bars a plaintiff from refiling the action in its original form. Thus, the trial court's dismissal effectively
terminated the litigation; therefore, the dismissal is appealable, and we have the authority to review the points
appealed." State Conference of National Ass'n for Advancement of Colored People v. State, 563 S.W.3d 138, 152 n.
4 (Mo. App. W.D. 2018)(internal quotation marks and citations omitted).
                                                            5
610.026[.]" Section 610.011.2. The parties do not dispute that the Governor's Office is a

"public governmental body" as defined in section 610.010(4), and the parties agree that

any records retained by the Governor's Office constitute "public record[s]" as defined in

section 610.010(6). "Public records shall be presumed to be open unless otherwise exempt

pursuant to the provisions of [Chapter 610]." Section 610.022.5. Furthermore, public

records can fall into one of three categories: (1) those that cannot be closed and must be

open to the public; (2) those that a public body has discretion to close but are open unless

the public body takes affirmative action to close; and (3) those which are closed by statute

or rule and cannot be disclosed under the Sunshine Law. See section 610.021(2) providing

that records "approving a contract relating to the leasing, purchase or sale of real estate . .

. shall be made public upon execution of the lease, purchase or sale of the real estate";

section 610.021(3) authorizing public bodies to close records related to employees'

personal information when "[h]iring, firing, disciplining or promoting of particular

employees"; section 610.035 prohibiting the disclosure of "any Social Security number of

a living person unless such disclosure is permitted by federal law . . . ."

                                         Discussion

       Gross asserts ten points on appeal alleging the circuit court erred in entering

judgment on the pleadings in favor of the Governor's Office and against Gross. We address

each in turn.

                                         Point One

       In his first point on appeal, Gross argues the trial court erred in dismissing Gross's

case because the Governor's Office abused its discretion by acting arbitrarily and

                                              6
capriciously in denying Gross's request that the Governor's Office waive or reduce fees

associated with Gross's First Sunshine Request in violation of the Sunshine Law, the

Missouri Constitution, and the United States Constitution.

       To properly raise a constitutional challenge, a party must:

       (1) raise the constitutional question at the first available opportunity; (2)
       designate specifically the constitutional provision claimed to have been
       violated, such as by explicit reference to the article and section or by
       quotation of the provision itself; (3) state the facts showing the violation; and
       (4) preserve the constitutional question throughout for appellate review.

Mayes v. Saint Luke's Hosp. of Kan. City, 430 S.W.3d 260, 266 (Mo. banc 2014). Because

Gross did not raise any constitutional challenges or cite to any constitutional provisions in

his Petition or at any other point before the trial court, he has waived review of these

constitutional claims. See Creamer v. Banholzer, 694 S.W.2d 497, 499 (Mo. App. E.D.

1985) ("A constitutional question must be raised at the earliest possible time consistent

with good pleading and orderly procedure under the circumstances of a given case.

Otherwise, it will be waived."). Although invoking the Sunshine Law in the language of

Point One, the entirety of Gross's argument under Point One relies solely on his argument

that the Governor's Office's actions in refusing to waive or reduce the fees were

unconstitutional, a point he conceded during oral argument. As this challenge has been

waived, Point One is denied.

                                         Point Two

       In his second point on appeal, Gross argues that the circuit court erred in entering

judgment on the pleadings because under a proper interpretation of the Sunshine Law the



                                              7
Governor's Office impermissibly charged attorneys' research fees7 as a requirement to

access public records related to the First Sunshine Request. The analysis of this point

focuses on what fees a governmental body is entitled to assess pursuant to section 610.026

in providing records in response to a request under the Sunshine Law. "When interpreting

a statute, our primary objective is to determine legislative intent based on the plain

language of the statute." Wyrick v. Henry, 592 S.W.3d 47, 55 (Mo. App. W.D. 2019).

When a statute does not provide an express definition, "statutory language is given its plain

and ordinary meaning, as typically found in the dictionary."                           Dickemann v. Costco

Wholesale Corp., 550 S.W.3d 65, 68 (Mo. banc 2018).

        Section 610.026 governs what fees a public governmental body is authorized to

charge when processing Sunshine Law requests given that public governmental bodies

must arrange for access to and, upon request, furnish copies of public records to members

of the public. Specifically, section 610.026.1(1) ("Subsection (1)") provides in relevant

part:

        Fees for copying public records . . . shall not exceed ten cents per page for a
        paper copy not larger than nine by fourteen inches, with the hourly fee for
        duplicating time not to exceed the average hourly rate of pay for clerical staff
        of the public governmental body. Research time required for fulfilling
        records requests may be charged at the actual cost of research time. Based
        on the scope of the request, the public governmental body shall produce the
        copies using employees of the body that result in the lowest amount of
        charges for search, research, and duplication time.

and section 610.026.1(2) ("Subsection (2)") provides in relevant part:

        7
           The pleadings never alleged the $40.00 per hour fee was for attorneys' research fees. However, both
Gross and the Governor's Office concede this amount was for attorneys' fees. Paragraph 44 of the Petition, identifies
Deputy General Counsel Jessie Eiler ("Eiler") as a member of the Governor's Staff making more than $40.00 per
hour. Based on Exhibit 5, the Missouri Accountability Portal data, Eiler's salary equates to $44.27 per hour. It is
unclear from the pleadings if there are other attorneys in the Governor's Office besides Christopher Limbaugh and
Eiler or what their hourly rate would equate to as an hourly fee.
                                                         8
         Fees for providing access to public records maintained on computer facilities,
         recording tapes or disks, videotapes or films, pictures, maps, slides, graphics,
         illustrations or similar audio or visual items or devices, and for paper copies
         larger than nine by fourteen inches shall include only the cost of copies, staff
         time, which shall not exceed the average hourly rate of pay for staff of the
         public governmental body required for making copies and programming, if
         necessary, and the cost of the disk, tape, or other medium used for the
         duplication.[8]

The statute treats traditional sized paper records (those nine inches by fourteen inches or

smaller) in one fashion and separately from those maintained on computer or electronic

medium or non-document records such as photographs, videotape, audiotape and larger

documents like maps, which are more difficult to copy.9

         In R.L. Polk & Company v. Missouri Department of Revenue, 309 S.W.3d 881, 883

(Mo. App. W.D. 2010), the Department of Revenue ("Department") attempted to collect a

3.82¢ flat per record fee. The Department argued that this was proper because Subsection

(1) provided a statutory fee for paper copies, and that Subsection (2) allowed the

Department to "set the per record fee for the types of records included in [Subsection (2)]."
Id. at 885. However, this Court made clear that the treatment of records under Subsection

(1) and Subsection (2) is distinct, when we held:

         The legislature specifically chose to authorize a per record fee for paper
         copies in [Subsection (1)]. Similar language is conspicuously absent from
         [Subsection (2)], which imposes fee limitations for, among other types of
         records, records maintained on computer facilities.

         8
            Neither party has alleged that any of the records in this matter fall within the provision of Subsection (2)
regarding, "pictures, maps, slides, graphics, illustrations or similar audio or visual items or devices, and for paper
copies larger than nine by fourteen inches" which could not be readily provided in an electronic format, and we limit
our discussion of Subsection (2) to records provided in an electronic format.
          9
            In this case there is nothing in the legal file to indicate that there are any materials responsive to the First
Sunshine Request that would fall outside of either Subsection (1)'s traditional sized paper records or Subsection (2)'s
computer or electronic medium records. For ease of reference, we will refer generally to "documents" when
discussing records relevant to Subsection (1) and refer generally to "electronic records" when discussing records
relevant to Subsection (2) and generically refer to the combined as "records."
                                                             9
Id. We continue to hold that the fee provision contained in Subsection (1) govern only

those records enumerated in Subsection (1), and the fee provision contained in Subsection

(2) govern only those records enumerated in Subsection (2).10

         Gross's First Sunshine Request sought "any and all records, communications,

documents, emails, reports, and other material"11 sent or received by the Governor's Office

and twenty-seven individuals and entities, and further states:

         I request that the records responsive to my request be copied and sent to me
         at the following address:

         [Gross's Address]

         Where records are transmittable electronically, I request records responsive
         to my request be sent to [Gross's email] or by CD-ROM at the address above.

(emphasis added). Because Gross requested both documents and electronic records, his

request is not squarely governed by either subsection; therefore, Subsection (1) governs his

request for documents maintained as paper records, even if those records are capable of

being transmitted electronically, and Subsection (2) governs his request for electronically

stored records. Because Gross's First Sunshine Request is potentially governed by both

          10
             Subsection (1) contains two additional provisions that apply to all Sunshine requests regardless of the
type of record requested. The estimation provision allows a requester to obtain an estimate of fees before completing
their Sunshine request, and the waiver provision allows public governmental bodies to waive or reduce fees when
the request is in the public interest.

         The concurring opinion questions why this opinion addresses the recoverability of fees under Subsection
(1) when the Governor's Office response to the First Sunshine Law request indicated that the records would be
provided in an electronic format. Whether a record is governed by Subsection (1) or Subsection (2) depends not on
the format in which the record is provided to the requester, but instead on how the public governmental body
maintains its records. See Subsection (2) allowing "[f]ees for providing access to public records maintained on
computer facilities . . . ." (emphasis added). The pleadings in this case do not establish the manner in which any of
the requested records are maintained by the Governor's Office.
         11
            On the record before us, it is unclear how many potentially responsive documents are paper
communications consisting of letters, facsimiles, inter-office memoranda, or printed reports, etc. or how many
responsive documents are electronic communications consisting of e-mails, text messages, etc. and how the records
responsive to the request are maintained.
                                                         10
Subsection (1) and Subsection (2), we address the application of these subsections

separately.

         Subsection (1)12

         Prior to its amendment in 2004, subsection 610.026.1(1) (2000) provided that fees

for copying public records "shall not exceed the actual cost of document search and

duplication." (emphasis added). The amended version of Subsection (1) allows a public

governing body to assess charges for "search, research, and duplication time." (emphasis

added). "When the General Assembly amends a statute, we must presume that its intent

was to effect some change in the existing law." State ex rel Pub. Counsel v. Pub. Serv.

Comm'n of State, 259 S.W.3d 23, 31 (Mo. App. W.D. 2008). We "should never construe

a statute in a manner that would moot the legislative changes, because the legislature is

never presumed to have committed a useless act." Id. "To amend a statute and accomplish

nothing from the amendment would be a meaningless act." Id.

         The current statute does not provide an express definition for "research," but the

dictionary provides two relevant definitions of "research": (1) "careful or diligent search:




          12
             Both parties rely in part on White v. City of Ladue, 422 S.W.3d 439 (Mo. App. E.D. 2013) but disagree as
to its holding. The Governor's Office asserts that White stands for the proposition that attorney's research fees are
permissible, and Gross asserts that White stands for the proposition that attorney's research fees are impermissible. In
White, a city charged a requester attorney research fees, and when the requester challenged the imposition of the fees,
the trial court found that the "[c]ity committed a violation of the Sunshine Law by requesting payment for attorney
review time[.]" Id at 452. On appeal, the court found that charging for attorney review time in and of itself was
insufficient to find the city had knowingly or purposely violated the Sunshine Law. Id. at 452-53. Additionally, the
White court wrote:

         We note that neither [the requester] nor the [c]ity has challenged the trial court's ruling that attorney's
         fees may not be charged as research time under the Sunshine Law. . . . [A]s this issue is not raised
         in the instant appeal, we decline to address it.
Id. at 452, n. 10. Because the Eastern District of this Court, declined to address the issue of the propriety attorney's
fees as that issue was not before it, White is of no assistance to either party on this issue.
                                                            11
a close searching" and (2) "studious inquiry or examination; esp: critical and exhaustive

investigation . . . ." WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY UNABRIDGED

1930 (2002).    Because the legislative amendment provides for both "search" and

"research," we must presume the two words have different meanings. To find that "search"

and "research" have the same meaning would render the amendment meaningless.

Furthermore, we presume "each word, clause, sentence, and section of a statute will be

given meaning and that the legislature did not insert superfluous language." Macon Cty.

Emergency Servs. Bd. v. Macon Cty. Comm'n, 485 S.W.3d 353, 355 (Mo. banc 2016).

Therefore, "search" and "research" must have two distinct meanings, and "research" cannot

mean "careful or diligent search." We conclude that "research" means the "studious inquiry

or examination" of requested documents.

      The Governor's Office argues that Section 610.021(14) authorizes a governmental

body, in its discretion, to close certain "[r]ecords which are protected from disclosure by

law" and therefore it is necessary to have an attorney review the records before they are

disclosed. The Governor's Office also notes that various other statutes impose a legal duty

on public governmental bodies to close specific records, or portions thereof, to protect

individuals' privacy, rendering the closure of the records mandatory rather than

discretionary. See section 32.057 (an individual's state tax information); section 191.656

(records relating to an individual's HIV status); section 210.846 (records of paternity

proceedings); section 252.228 (hunting and fishing licenses); section 595.037 (claims made

under the crime victims' compensation fund); and section 630.140 (records of certain

mental health facilities). Furthermore, the Sunshine Law specifically provides that a

                                            12
governmental body's attorneys' work product is a closed record and also prohibits the

disclosure of individual's Social Security numbers. Section 610.021(1); section 610.035;

see also State ex rel. Moore v. Brewster, 116 S.W.3d 630 (Mo. App. E.D. 2003) (holding

that an attorney report was a closed record as legal work product). The Governor's Office

argues in light of these statutory duties placed on a governmental body that the legislature

intended to allow the governmental body the discretion to assess costs for both "search"

and "research" to cover the costs associated with not only locating specific documents but

also costs associated with reviewing those documents to ensure governmental bodies do

not disclose information exempt from disclosure under the law. Therefore, the Governor's

Office argues Subsection (1) allows for attorney research time to determine and classify

documents as "open" or "closed" prior to disclosure.

         The Governor's Office asserts that the inherent nature of Gross's request involved

communications between the Governor's Office and its legal representatives and that

because the researcher would have to determine which documents were protected by

attorney-client privilege and documents consisting of legal work product, an attorney was

the appropriate individual to perform this research.13 We find the Governor's Office

argument as to the interpretation of Subsection (1) persuasive in regard to the discretionary

authority to assess attorney research time in reviewing documents to determine if the

document or any portion thereof is protected from disclosure pursuant to statute.



         13
            The Governor's Office argues on appeal that some of the requested records involved communications
between Governor Greitens and his legal representatives or his office's legal representatives. A review of the
pleadings shows no support for this assertion at this stage of the proceedings. Nowhere in the Petition or Answer is
there an allegation that any of these individuals were attorneys or that any attorney-client relationship existed
between any of these individuals and anyone in Governor Greitens's office.
                                                         13
       Subsection (1) requires "the public governmental body [to] produce the copies using

employees of the body that result in the lowest amount of charges for search, research, and

duplication time." Therefore, the public governmental body must limit its charges to the

rate of the lowest paid employee within the class of employees conducting each of the tasks

of search, research, and duplication. (i.e. When charging for attorney review, the public

governmental body must charge at the rate of the lowest paid attorney, but when charging

for clerical review, the public governmental body must charge at the rate of the lowest paid

member of the clerical staff).

       However, whether certain records responsive to the request fell under Subsection

(1) and whether the Governor's Office used the lowest-paid personnel that could search for

and subsequently analyze the documents to properly determine whether information was

exempt or nonexempt is a question of fact that precludes a judgment on the pleadings.

       Subsection (2)

       While Subsection (1) specifically provides for "search, research, and duplication

time," similar language is conspicuously absent from Subsection (2). Instead, Subsection

(2) allows fees for "providing access to public records maintained on computer facilities .

. . ." The term "access" is not expressly defined in the statute, but we note that many

governmental bodies provide public computer terminals and/or publicly available websites

that, in many cases, allow free and unlimited access to certain public records. The

dictionary defines "access" as "freedom or ability to obtain or make use of[.]" WEBSTER'S

THIRD NEW INTERNATIONAL DICTIONARY UNABRIDGED 11 (2002). "Obtain" is further

defined as "to gain or attain possession." Id. at 1559. Therefore, the General Assembly

                                            14
provides for the discretionary assessment of fees associated with the activities necessary to

give possession of electronic records to requesters. (i.e. the act of copying electronic

records to disk, tape, or other medium for duplication).

         Furthermore, those fees are limited to "include only the cost of copies, staff time,

which shall not exceed the average hourly rate of pay for staff of the public governmental

body required for making copies and programming . . . ." Section 610.026.1(2)(emphasis

added).14 In addition to staff time, Subsection (2) also provides for assessment of fees for

programming, if necessary and under specifically delineated parameters, as well as the cost

of the disk, tape, or other medium used for the duplication. Id. The statute does not provide

a definition of "staff," and the dictionary defines "staff" as "the personnel responsible for

the functioning of an institution or the establishment or the carrying out of an assigned task

under an overall director or head." WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY

UNABRIDGED 2219 (2002). While we find that the Governor's General Counsel and his or

her deputies are staff, we find that their research was unnecessary to providing Gross

possession of the records.

         In the same legislation that added the provisions for assessing fees for "research

time" under Subsection (1), the General Assembly also amended Subsection (2). Prior to

2004, the relevant provision of Subsection (2) read, "shall include only the cost of copies,

staff time required for making copies and programing, if necessary . . . ." (emphasis added).

The language prior to the 2004 amendment was clear that it was only the staff time required



         14
            Neither party argues on appeal that programming was necessary for the production of records pertaining
to Gross's Sunshine requests. Therefore, we discuss only the "the average hourly rate of pay for staff of the public
governmental body required for making copies." (emphasis added).
                                                         15
for making copies that was allowable under this Subsection (2). The legislature amended

this subsection in 2004 to further limit the phrase "staff time required for making copies"

by adding additional language limiting the amount charged for the staff time required for

making the copies, "which shall not exceed the average hourly rate of pay for staff of the

public governmental body[.]" While specifically allowing the public governmental body

to charge for "research time" under Subsection (1), and specifically limiting the charges

for the staff time making the copies under Subsection (2) in the same legislation, it would

be inconsistent to hold that attorney research time is assessable under Subsection (2). The

charge for staff time under Subsection (2) is limited to the amount of time staff needed to

make copies or transfer electronic records at "the average hourly rate of pay for staff of the

public governmental body required for making copies."

        While a governmental body may desire or even believe it is required to have an

attorney review certain electronic records before they are provided to a member of the

public under the Sunshine Law, Subsection (2) makes no provision for "research" fees to

be assessed to the requester. Instead, it provides for staff time for activities directly related

to providing access to electronic records, and we "will not add words to a statute under the

auspice of statutory construction." Macon Cty. Emergency Svs. Bd., 485 S.W.3d at 355.

We find no authority in the language of the statute in Subsection (2), for a governmental

body to assess research fees or attorney fees to a requester of records covered under

Subsection (2).15


        15
           Gross argues that because public governmental bodies have a statutory duty to separate exempt and
nonexempt material under the Sunshine Law, the public governmental body should bear the cost of making such
determinations. Section 610.024.1 imposes a duty on public governmental bodies to "separate the exempt and
nonexempt material and make the nonexempt material available for examination and copying." Gross relies on
                                                      16
         Conclusion of Point Two

         Gross pled that the Governor's Office charged $40.00 per hour for

"Research/Processing" of the First Sunshine Request and that "Ms. Goeller, who appears

to have directed the search for documents, receives approximately $19 per hour" and both

parties agree the $40 per hour rate was based on an attorney's time in processing the request

for records.16 Thus, Gross properly pled a claim that the Governor's Office charged an

excessive rate in processing his First Sunshine Request.

         Because the circuit court must determine which records were documents governed

by Subsection (1) and which records were electronic records governed by Subsection (2),

what fees were being assessed for each type of record, whether the Governor's Office

assessed an improper fee as to each type of record, and if any fee was charged at an

excessive rate, the circuit court erred in entering judgment on the pleadings as to the fees

assessed for the First Sunshine Request.

         Point Two has merit.


State ex rel. Missouri Local Government Retirement System v. Bill, 935 S.W.2d 659, 664 (Mo. App. W.D. 1996)
("Bill"), for the proposition that forcing a plaintiff to bear the governmental body's expenses would effectively deny
public access to documents. Specifically, Bill reasoned that:

         Not requiring the public governmental body to bear Bill's expenses would open a means for public
         governmental bodies to thwart the public policy underlying the [Sunshine Law]. The agency
         would be free to "test" the determination of anyone requesting its records by filing a lawsuit,
         putting that person in the dilemma of not defending his or her request in court or enduring the
         significant expense of doing so.
Id. at 666. The court found that the public governmental body "was obligated to pay all of Bill's litigation expenses,
including his reasonable attorney fees." Id. (emphasis added). However, Bill is inapplicable to the instant case
because Bill interpreted section 610.027.5 RSMo. (1994). The provision for attorneys' fees in this subsection serves
to eliminate the requester's litigation expenses arising from challenges to the propriety of closing a record. This
subsection does not address the imposition of attorney research fees on an original request for records and is
therefore inapposite.
          16
             Many requests for records under the Sunshine Law will not implicate the need for an attorney to take any
action prior to the disclosure of the records. In this case, while it may have been appropriate or desirable for an
attorney to review at least some of the records prior to their disclosure the pleadings do not allege that this in fact
occurred.
                                                          17
                                       Point Three

       In his third point on appeal, Gross alleges the circuit court erred in entering

judgment on the pleadings because Gross properly pled that the Governor's Office violated

the Sunshine Law when it failed to provide Gross with the earliest time the requested

records would be available. The Governor's Office responded to the First Sunshine

Request as follows:

       We have found 13,659 documents that may be responsive to your request.
       The estimated cost for providing these records is $3618.40 (please see
       enclosed invoice). Before we begin preparing the information, please
       forward to this office a check in that amount, directed to the attention of
       Michelle Hallford, Custodian of Records, and made out to "State of Missouri
       – Governor's Office," [sic] Once we receive this amount we estimate it will
       take at least 120 business days to complete this request. We will send the
       records to you on a disk.

The Governor's Office argues that it complied with its statutory obligations when it stated:

"that providing the documents would take at least 120 business days to complete" and that

they may provide an estimate of time as a matter of law. Gross alleges that the Sunshine

Law requires the public governmental body to provide an exact date of when the requested

records will be made available.

       Section 610.023.3 provides that:

       If access to the public record is not granted immediately, the custodian shall
       give a detailed explanation of the cause for further delay and the place and
       earliest time and date that the record will be available for inspection.

The circuit court relied on White for the proposition that a public governmental body does

not violate the Sunshine Law merely by providing an estimate of the time likely to be

incurred in processing a request. However, White interpreted the portion of section

610.026.2, which provides for collection of estimated copying fees related to a request for
                                            18
records under the Sunshine law before production of the records begins. 422 S.W.3d at

452-53. "[T]he City advised [White] that advance payment would be required for research

time, copying costs, and attorney review time." Id. at 452. The City required advance

payment for thirty hours for attorney review time totaling $5,500.00. Id. The Eastern

District of this Court ultimately found, "the letters requesting advance payment clearly

indicate that the charged amount was an estimate, and would be adjusted to reflect actual

costs of producing the records." Id. at 452-53. White does not stand for the proposition

that a public governmental body may provide an estimate of the date when the records will

be made available, instead White interpreted section 610.026.2 to allow collection of

estimated fees before the governmental body began production of the records.

       Gross's First Sunshine Request included language that the Governor's Office should

notify him "in advance of any search or copying if the fees will exceed $100.00." (emphasis

added). Gross further pled that he requested the Governor's Office notify him how many

records were responsive to each one of his separate requests within the First Sunshine

Request, "so he could determine how to proceed." It is unclear how the Governor's Office

was supposed to notify Gross of an exact date the records would be available, when on its

face, the request required the Governor's Office to provide notice regarding the cost of

production and the number of records responsive to each request before it began the process

of copying and producing the records. At the point in time that the Governor's Office

provided this notice, there was no way of knowing if Gross would decide to withdraw the

request, limit the request in some fashion to reduce the estimated cost, or submit payment

of the estimated cost at some unknown point in the future. Because the First Sunshine

                                            19
Request on its face required further action on Gross's part before the Governor's Office

could begin to respond to the request, there was no way it could provide him with a specific

date on which the records would be available. The Governor's Office responded in the best

way possible under these parameters set by Gross by providing an estimate of the amount

of time it would take to produce the records once payment of the estimated cost was made

and it was authorized by Gross to begin the process of searching for, copying, and

producing the records.

       Point Three is denied.

                                         Point Four

       In his fourth point on appeal, Gross alleges the circuit court erred in entering

judgment on the pleadings because Gross properly pled that the Governor's Office failed

to provide Gross with a detailed explanation of why the Governor's Office required at least

120 business days to produce records sought in Gross's First Sunshine Request.

       Section 610.023.3 requires a governmental body to act upon Sunshine requests "as

soon as possible, but in no event later than the end of the third business day following the

date the request is received by the custodian of records . . . . If access to the public record

is not granted immediately, the custodian shall give a detailed explanation of the cause for

further delay and the place and earliest time and date that the record will be available for

inspection."

       In Count I, Gross pled that "[the Governor's Office] failed to provide a detailed

explanation of the causes for delay in producing the records as required by [section]

610.023.3." The Governor's Office responded to the First Sunshine Request as follows:

                                              20
       We have found 13,659 documents that may be responsive to your request.
       The estimated cost for providing these records is $3618.40 (please see
       enclosed invoice). Before we begin preparing the information, please
       forward to this office a check in that amount, directed to the attention of
       Michelle Hallford, Custodian of Records, and made out to "State of Missouri
       – Governor's Office," [sic] Once we receive this amount we estimate it will
       take at least 120 business days to complete this request. We will send the
       records to you on a disk.

The response offers no detailed explanation as to why production would be delayed for at

least 120 days other than the general statement as to the large number of records that may

be responsive to the request.

       The Governor's Office argues on appeal that the requested records included some

documents that are attorney/client privileged and therefore require an attorney to review

them before the records can be released. It further argues that the estimate of 120 days was

based upon an attorney reviewing 150 documents per hours and spending 10% of the

attorney's time each day on processing this request. However, the Governor's Office is

bound by the explanation given in its response to the First Sunshine Request. That response

did not provide the detailed explanation for the delay that the Governor's Office argues on

appeal and in fact never mentioned that it believed an attorney was required to review the

records or why it felt that was necessary based upon the records being requested. It further

failed to state that the hourly rate of $40 per hour is based upon an attorney's time for

reviewing the documents rather than clerical time.         The detailed explanations the

Governor's Office provide on appeal may have been sufficient to constitute a "detailed

explanation" as a matter of law, but the statute requires that detailed explanation be

provided to the party requesting the records in the response to the request. Section

610.023.3.
                                            21
       Therefore, Gross has sufficiently pled that the Governor's Office failed to provide

the statutorily required "detailed explanation" for the delay beyond three business days in

its response to the request for the records.

       Point Four is granted.

                                         Point Five

       In his fifth point on appeal, Gross alleges the circuit court erred in entering a

judgment on the pleadings because Gross properly pled that the Governor's Office

impermissibly redacted portions of records provided to Gross in response to Gross's Second

Sunshine Request without explanation and without closing any records. Specifically,

Gross pled that: "Despite not closing any records, [the Governor's Office] redacted

portions of the records produced to [Gross]" and that redaction was improper.

       In its response to the Second Sunshine Request, the Governor's Office provided no

explanation or reason for the redaction of certain portions of the records. The redacted

records were provided but the requesting party had no way of knowing why or on what

authority the redactions were made. In its brief, the Governor's Office argues that Gross's

Second Sunshine Request "clearly involved privileged and closed communications. . . .

[O]n the face of the two pages at issue there is reference to the Attorney General, and two

of the Governor's legal counsel are copied on the email." The Governor's Office relies on

section 610.021(1), which provides for the permissive closure of records to the extent they

relate to:

       Legal actions, causes of action or litigation involving a public governmental
       body and any confidential or privileged communications between a public
       governmental body or its representative and its attorneys.

                                               22
However, not all communications between the Attorney General, the General Counsel, and

members of the Governor's Office staff constitute privileged and closed communications

under section 610.021(1).

         In Tuft v. City of St. Louis, 936 S.W.2d 113, 119 (Mo. App. E.D. 1996), the Eastern

District of this Court held that "in considering a record containing material found to be

exempt under [section] 610.021(1), the issue presented is whether the [document] contains

any material that does not 'relate to . . . (1) Legal actions, causes of actions or litigation

involving a public governmental body . . . .'" The Court in strictly construing the exemption

in favor of the requester, held that the onus is on the public governmental body to

demonstrate that the redacted communications pertain to either ongoing litigation or

potential litigation. Id. at 118 ("Where the justification offered is potential as opposed to

pending litigation, the governmental body should properly bear a heavy burden of

demonstrating both a substantial likelihood that litigation may occur and a clear nexus

between the document sought and the anticipated litigation."). While on appeal the

Governor's Office does not rely on the potential or pending litigation provisions of this

section of 610.021, the analysis regarding the burden falling on the public governmental

body to establish that the record should be closed is equally applicable to the attorney-

client privileged communications exemption found in the same subsection upon which the

Governor's Office relies on appeal.17




         17
           The Governor's Office also argues that the trial court's judgment should be affirmed because Gross never
requested the trial court to review the records in camera prior to ruling on the motion to dismiss. However, a motion
to dismiss on the pleadings, is based solely on a review of the pleadings and it would be premature for Gross to have
requested an in camera review at this early stage.
                                                        23
       The Governor's Office provided no legal reason for the redaction in its response to

the Second Sunshine Request. Furthermore, the circuit court has not reviewed the redacted

material in camera. Therefore, the circuit court could not have engaged in the necessary

review to determine if the redactions were permissible or impermissible under section

610.021(1). The Governor's Office bears the burden to establish that the redacted material

fell within section 610.021(1) in that the Governor's Office must demonstrate the redacted

portion of the records are protected as attorney-client privilege such that the

communications would be permissibly closed to all requesters or if there exists any other

statutory grounds for the portions of the records to be redacted.

       Point Five has merit.

                                         Point Six

       In his sixth point on appeal, Gross alleges the circuit court erred in entering a

judgment on the pleadings because the circuit court improperly placed the burden on Gross

to demonstrate noncompliance with the Sunshine Law when the Governor's Office bore

the burden it complied with the Sunshine Law as it relates to Gross's Second Sunshine

Request.

       "Once a party seeking judicial enforcement of sections 610.010 to 610.026

demonstrates to the court that the body in question is subject to the requirements of [those

sections] and has held a closed meeting, record or vote, the burden of persuasion shall be

on the body and its members to demonstrate compliance with the requirements of [those

sections]." Section 610.027.2. It is the public governmental body's burden to demonstrate

compliance with the Sunshine Law after the requester satisfies its initial burden to

                                             24
demonstrate that the body is subject to the Sunshine Law and the body has closed a record.

Laut v. City of Arnold, 417 S.W.3d 315, 320 (Mo. App. E.D. 2013); see Colombo v. Buford,

935 S.W.2d 690, 694 (Mo. App. W.D. 1996).

       In Laut, two requesters had personal relationships with employees of a city's police

department and believed these employees had improperly accessed a law enforcement

database to obtain the requesters' confidential records. Laut, 417 S.W.3d at 317. After

bringing a formal complaint against the employees, the requesters made a sunshine request

to the city requesting reports and records regarding investigations and communications

about the employees' use of the database and any disciplinary action. Id. The city

concluded the records responsive to the request were exempt from disclosure. Id. Even

though the trial court did not review the closed records, it entered summary judgment

against the requesters and in favor of the city finding that the records were exempt. Id. at

318. The Eastern District of this Court remanded "for the trial court to examine any public

records containing information covered by [requester's] first two requests and to determine

whether the City has met its burden under Section 610.027.2." Id. at 320-21.

       Like in Laut, the circuit court erred in entering judgment on the pleadings against

Gross and in favor of the Governor's Office because the circuit court did not review the

redacted documents. Gross pled that the Governor's Office was a public governmental

body subject to the Sunshine Law and that the Governor's Office redacted a portion of

records pertaining to his Second Sunshine Request. The Governor's Office admitted both

allegations in its answer. Therefore, there is no dispute that Gross has met his burden to

submit a challenge to the redactions. The Governor's Office asserts that its redactions were

                                            25
proper as attorney-client privileged communication, which are permissively exempt from

disclosure under section 610.021(1). However, as discussed under Point Five above, just

because a document included a communication from or to an attorney does not

conclusively establish that it is a protected attorney-client communication.

        The Governor's Office again argues that Gross had the burden to request an in

camera review of the redacted materials. We disagree. The plain language of section

610.027.2 places the burden on the Governor's Office to prove it complied with the

Sunshine Law, and in doing so, the subsection places the burden on the Governor's Office

to request an in camera review of the redacted materials.18 Because the circuit court did

not review the redacted content, it cannot make a determination as to whether the

challenged redaction was proper and such an in camera review would be premature on a

Motion to Dismiss on the pleadings. Therefore, we find the circuit court erred in entering

judgment on the pleadings as to this count.

        Point Six is granted.

                                        Points Seven and Eight19

        In his seventh point on appeal, Gross alleges the circuit court erred in entering a

judgment on the pleadings because he properly pled the Governor's Office knowingly

violated the Sunshine Law in processing his First Sunshine Request because Gross made

the Governor's Office aware of the requirements of the Sunshine Law. In his eighth point,




        18
           This opinion should not be construed to mean that a requester is prohibited from requesting an in camera
review of closed records for the court to determine if the closure was proper.
        19
           Because the analysis regarding knowing violations of the Sunshine Law is the same for Gross's First and
Second Sunshine Requests, we address these points together.
                                                        26
Gross raises an identical argument regarding the Governor's Office treatment of his Second

Sunshine Request.

       Section 610.027.3 provides that:

       Upon a finding by a preponderance of the evidence that a public
       governmental body or a member of a public governmental body has
       knowingly violated [the Sunshine Law], the public governmental body or the
       member shall be subject to a civil penalty in an amount up to one thousand
       dollars. . . . [T]he court may order the payment by such body or member of
       all costs and reasonable attorney fees to any party successfully establishing
       a violation.

In Laut, the court held that "a knowing violation requires that the public governmental body

had actual knowledge that the Sunshine Law required production but did not produce the

document." 491 S.W.3d at 200; see Strake v. Robinwood W. Cmty. Improvement Dist., 473
S.W.3d 642, 645 (Mo. banc 2015); White, 422 S.W.3d at 452. Therefore, to properly plead

a public governmental body knowingly violated the Sunshine Law, a plaintiff must allege

that: (1) the public governmental body had knowledge of the law; (2) the Sunshine Law

required production of the requested document; and (3) the public governmental body did

not produce the document.

       First Sunshine Request

       Regarding his First Sunshine Request, Gross alleged that "[the Governor's Office

is] aware of the requirements of Missouri Revised Statutes Chapter 610," which the

Governor's Office admitted in its answer. He further alleged that the requested records

were "public records subject to disclosure under Missouri Revised Statutes Chapter 610."

However, the facts pled in Gross's petition fail to satisfy the second requirement that the

Sunshine Law required production of the requested records. As stated previously, the

                                            27
Governor's Office has the statutory authority to require payment of estimated costs before

it begins to produce records. Gross failed to pay the estimated cost, and therefore, the

Governor's Office did not have a current obligation to produce the requested records.

Furthermore, Gross instructed the Governor's Office not to begin production of the records

if the cost would exceed $100.00 until Gross had authorized those expenses. Because

Gross specifically directed the Governor's Office notify him in advance of producing any

documents if the fees would exceed $100, he obviated any current obligation on the part of

the Governor's Office to produce the records. Finally, Gross asserts a knowing violation

of the Sunshine Law because the Governor's Office did not waive its fees. However, the

Sunshine Law is clear that any waiver of fees is discretionary. These allegations are

insufficient to demonstrate a knowing violation of the Sunshine Law as it pertains to the

First Sunshine Request.

         Second Sunshine Request

         Regarding his Second Sunshine Request, the parties agree the Governor's Office

was aware of the Sunshine Law's requirements and that the Governor's Office failed to

produce the redacted portion of the records. Therefore, the issue is whether the redactions

were proper or whether the Governor's Office had a duty to produce the redacted materials

under the Sunshine Law.20 The Governor's Office argues that it "properly made limited

redactions of privileged and closed material on only two pages." The Governor's Office

argues that the facts pled are insufficient to draw an inference the redactions were improper.




         20
            There is nothing in the record to establish that Gross requested that the Governor's Office provide a
written statement of the grounds for the redactions pursuant to Section 610.023.4.
                                                          28
However, Gross and the circuit court are incapable of determining whether the redactions

were proper until the records have been inspected, particularly the redacted portion. Thus,

construing the statute liberally in favor of public access, we find that when a plaintiff asserts

that a redaction is improper that plaintiff has satisfied the pleading requirements of the

second element (that the Sunshine Law required production of the requested document).

       Because Gross has pled all three elements, he has properly pled a claim that the

Governor's Office knowingly violated the Sunshine Law in regard to his Second Sunshine

Request. Questions of fact must be resolved to determine whether the redactions in the

Second Sunshine Request were permissible under section 610.021 or if Gross can factually

establish at trial that the redactions were knowingly impermissible. We find that the circuit

court erred in entering judgment on the pleadings, because Gross has sufficiently pled the

Governor's Office has committed a knowing violation of the Sunshine Law in processing

Second Sunshine Request. Whether the Governor's Office can meet its burden to establish

that the redacted material is properly closed, and therefore not required to be produced

under the Sunshine Law, is a factual question that cannot be determined at this point in the

litigation.

       Point Seven is denied, but Point Eight has merit.




                                               29
                                          Points Nine and Ten21

        In his ninth point on appeal, Gross alleges the circuit court erred in entering a

judgment on the pleadings because he properly pled the Governor's Office purposely

violated the Sunshine Law in processing his First Sunshine Request.

        Section 610.027.4 provides that:

        Upon a finding by a preponderance of the evidence that a public
        governmental body or a member of a public governmental body has
        purposely violated [the Sunshine Law], the public governmental body or the
        member shall be subject to a civil penalty in an amount up to five thousand
        dollars. . . . [T]he court shall order the payment by such body or member of
        all costs and reasonable attorney fees to any party successfully establishing
        such a violation.

"To purposely violate the [Sunshine Law] a member of a public governmental body must

exhibit a 'conscious design, intent, or plan' to violate the law and do so 'with awareness of

the probable consequences.'" Laut, 491 S.W.3d at 199 (quoting Spradlin v. City of Fulton,

982 S.W.2d 255, 262 (Mo. banc 1998)). "[T]his is a far greater burden than required to

prove a knowing violation, for to prove a purposeful violation the plaintiff must prove more

than 'mere intent to engage in the conduct resulting in the violation[.]" Id. Because Gross

failed to plead essential facts to demonstrate a knowing violation as it pertains to his First

Sunshine Request, we need not address whether he pled essential fact to demonstrate the

higher burden of establishing a purposeful violation.

        However, because we find that Gross pled sufficient facts to allege a knowing

violation of the Sunshine Law as it pertains to his Second Sunshine Request, we must


        21
          Because the analysis regarding purposeful violations of the Sunshine Law is the same for Gross's First
and Second Sunshine Requests, we address these points together.

                                                        30
address whether he pled the necessary facts to support an allegation of a purposeful

violation of the Sunshine Law as it pertains to his Second Sunshine Request.

       In Claudia Lee and Associates v. Kansas City, Missouri Board of Zoning

Adjustment, 489 S.W.3d 802, 810 (Mo. App. W.D. 2016), a requester alleged a purposeful

violation of the Sunshine Law averring that the Board of Zoning Adjustment ("Board")

"failed to timely respond to [requesters'] proper sunshine request, and on belief, the [Board]

failed to provide all of the documents requested . . . ." The requester further alleged it was

prejudiced because of the Boards "vexious [sic] refusal to comply with the Missouri

Sunshine Act." Id. We held that that these "bare statements" were insufficient to allege a

purposeful violation. Id.

       Gross alleges that the Governor's Office purposely violated the Sunshine Law "to

avoid providing information pertinent to [Gross's] investigation into government

corruption[, which] could affect the electability of [] Governor Michael Parson and

[Senator] Josh Hawley." (emphasis added). However, Gross has not pled any facts to

indicate that the Governor's Office was aware of the consequences, if any, of its redactions.

Gross merely pled that Gross "has suffered delay in his investigation into corruption in

Missouri government[] and has undertaken substantial costs to enforce Missouri's Sunshine

Law." Gross does not plead any facts to indicate the Governor's Office was aware that its

redaction would delay Gross's investigation nor has he plead that the Governor's Office

was aware that Gross had incurred substantial costs pertaining to the Second Sunshine

Request. In fact, the Governor's Office had voluntarily waived all fees related to the

Second Sunshine Request, and Gross had not alleged he would pursue legal action in regard

                                             31
to that request. Just as in Claudia Lee and Associates, we find that Gross's bare assertions

are insufficient to allege a purposeful violation of the Sunshine Law as it pertains to the

Second Sunshine Request. Therefore, the circuit court correctly entered judgment on the

pleadings that Gross failed to adequately plead facts to demonstrate a purposeful violation

of the Sunshine Law stemming from the processing of the Second Sunshine Request.

       Points Nine and Ten are denied.

                                         Conclusion

       We reverse and remand for further proceedings not inconsistent with this opinion.




                                           __________________________________
                                           Gary D. Witt, Judge

Pfeiffer, Presiding Judge, joins in the majority opinion
Ahuja, Judge, concurs in separate opinion




                                            32
            IN THE MISSOURI COURT OF APPEALS
                    WESTERN DISTRICT
 ELAD GROSS,                   )
                    Appellant, )
                               )
 v.                            )                WD82860
                               )
 MICHAEL PARSON, et al.,       )                FILED: May 26, 2020
                Respondents. )
                               CONCURRING OPINION
       I agree with my colleagues that the circuit court’s grant of judgment on the

pleadings to the Respondents must be reversed. I concur in all of the Court’s

opinion, except for its discussion of Gross’ second Point (concerning whether the

Governor’s Office can recover charges for attorney time spent in responding to

Gross’ Sunshine Law request). Although I agree with the majority that the

Governor’s Office may be entitled to recover some charges for the time its in-house

attorneys spend responding to a records request, my analysis of the issue follows a

different route, and reaches a somewhat different conclusion.

       I agree with the distinction which the majority draws between subsections (1)
and (2) of § 610.026.1.1 Consistent with our decision in R.L. Polk & Co. v. Missouri

Department of Revenue, 309 S.W.3d 881, 885 (Mo. App. W.D. 2010), subsection (1) is

most reasonably read to address the charges recoverable for producing paper

records of less than 9x14 inches in size, while subsection (2) addresses the fees

which may be charged for records maintained electronically, large-format paper



       1     Unless otherwise indicated, statutory citations refer to the 2016 edition of the
Revised Statutes of Missouri, updated through the 2019 Cumulative Supplement.
documents, and miscellaneous other records (such as maps, videotapes, and

photographs).

       Having drawn that distinction between subsections (1) and (2), however, it is

unclear to me why the majority then goes on to address the recoverability of

attorney’s fees under subsection (1). The Governor’s Office’s response to Gross’ first

Sunshine Law request, which demanded that Gross pay the estimated cost of

$3,618.40, specifically stated that “[w]e will send the records to you on a disk.”

Gross filed suit to challenge this demand. Because all of the relevant records were

to be provided electronically, the amount of the fees that may be charged is
governed exclusively by subsection (2), under the majority’s own analysis. There is

no current controversy between the parties concerning “[f]ees for . . . paper cop[ies]

not larger than nine by fourteen inches” – the only charges addressed in subsection

(1). I do not understand why the majority decides a moot point concerning the costs

recoverable under subsection (1).2


       The only provision concerning fees which is at issue here is § 610.026.1(2). I

disagree with the majority’s conclusion that agencies cannot collect for the cost of

attorney time required to respond to Sunshine Law requests involving electronic

records under subsection (2). Subsection (2) provides:

             Fees for providing access to public records maintained on
       computer facilities, recording tapes or disks, videotapes or films,
       pictures, maps, slides, graphics, illustrations or similar audio or visual
       items or devices, and for paper copies larger than nine by fourteen
       inches shall include only the cost of copies, staff time, which shall not
       exceed the average hourly rate of pay for staff of the public
       governmental body required for making copies and programming, if
       necessary, and the cost of the disk, tape, or other medium used for the
       duplication. Fees for maps, blueprints, or plats that require special

       2       I do not necessarily disagree with the majority’s analysis of whether charges
for attorney time are recoverable under subsection (1); I merely question why we reach the
issue at all. Further, I agree with the majority’s explanation as to why White v. City of
Ladue, 422 S.W.3d 439, 452-53 & n.10 (Mo. App. E.D. 2013), and the fee-shifting provision
found in § 610.027, are not relevant to the issue presented here.
                                              2
       expertise to duplicate may include the actual rate of compensation for
       the trained personnel required to duplicate such maps, blueprints, or
       plats. If programming is required beyond the customary and usual
       level to comply with a request for records or information, the fees for
       compliance may include the actual costs of such programming.
       As we recognized in R.L. Polk, “[s]ection 610.026.1(2) specifically limits the

fee for providing access to public records maintained on computer facilities to

include only the cost of copies, staff time, and the cost of the medium used for

duplication.” 309 S.W.3d at 886. The work of in-house attorneys who review

documents responsive to a Sunshine Law request for possible privilege or other

statutory exemptions, constitutes “staff time” for which fees may be recovered. As

the majority notes, the statute does not define “staff” or “staff time,” but a common

definition is that “staff” means “the personnel responsible for the functioning of an

institution or the establishment or the carrying out of an assigned task under an

overall director or head.” WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY

UNABRIDGED 2219 (2002). I agree with the majority that in-house government

lawyers plainly fall within this definition of “staff” – they are personnel integral to

the functioning of the agency by which they are employed, and they carry out

assigned tasks under the direction of the agency head. Indeed, such in-house

government lawyers are commonly described as “staff counsel,” or “staff attorneys.”
Although I have not located any Missouri judicial decisions defining the term, cases

from other jurisdictions recognize that the term “staff” has “a broad common usage,”

and may include in-house lawyers.3


       3        A New Jersey appellate decision explained that “[t]he term ‘staff’ has a broad
common usage. The word has been defined as ‘a group of assistants who aid an executive,
director, or other person in authority,’ or the ‘personnel carrying out a specific enterprise.’”
King v. Dep't of Corrs., No. A-2096-07T3, 2008 WL 4876082, at *3 (N.J. Super. App. Div.
Nov. 13, 2008); see also, e.g., Parthemore v. Col, 165 Cal. Rptr. 3d 367, 374 (Cal. App. 2013)
(regulation gives prisoners right to assert complaints against “the department [of
corrections] or its staff”; “we construe the phrase ‘department or its staff’ to include not only
officers, directors, and employees of the department, but also independent contractors, like
defendant, who are retained by the department to provide services on its behalf.”); Davis v.
Traub, 565 P.2d 1015, 1017 (N.M. 1977) (statute authorized “the district attorney and the
                                               3
       In its amicus brief, the American Civil Liberties Union of Missouri

Foundation suggests that subsection (2) only allows “‘staff time’ needed for making

copies and programming” to be charged. The majority comes to a similar

conclusion. But that is not what subsection (2) says. It provides that fees for

providing access to records on disk may include “staff time, which shall not exceed

the average hourly rate of pay for staff of the public governmental body required for

making copies and programming, if necessary.” The ACLU and the majority read

this provision as if it stated that only “staff time . . . required for making copies and

programming” were recoverable. But the statute does not say that. Instead, it
limits the hourly rate which may be charged for “staff time,” to only permit recovery

at the rate of pay for clerical or administrative employees (and computer

programmers). The statute could just as easily have authorized an agency to charge

for “staff time, which shall not exceed the federally mandated hourly minimum

wage.” The reference to the rate of pay for staff needed to copy documents only

limits the amount that may be charged for “staff time”; it does not limit the

categories of employees, or the particular tasks, which may constitute “staff time.”

       The fact that subsection (2) permits an agency to recover fees for all “staff

time” is confirmed by comparing the current version of subsection (2) to the version

that existed prior to statutory amendments in 2004. The pre-2004 version of
subsection (2) provided:

              Fees for providing access to public records maintained on
       computer facilities, recording tapes or discs . . . shall include only the
       cost of copies, staff time required for making copies and
       programming, if necessary, and the disk or tape used for the
       duplication.




attorney general and their staffs” to be present during grand jury proceedings; “Staff in this
context refers to the legal staff of the district attorney or the attorney general's office, e.g.
assistant district attorneys or assistant attorneys general.”).
                                                4
§ 610.026.1(2), RSMo 2000 (emphasis added). Thus, prior to 2004, subsection (2)

said exactly what the ACLU and the majority interpret the current language to

mean: it authorized the recovery of only that “staff time” which was “required for

making copies and programming.” The majority concedes this. See Maj. Op. at 16

(“The language prior to the 2004 amendment was clear that it was only the staff

time required for making copies that was allowable under this Subsection (2).”) But

the statute was amended by S.B. 1020, 92d General Assembly, 2d Regular Session

(2004), so that it now allows agencies to charge fees for all “staff time,” limited

however to “the average hourly rate of pay for staff of the public governmental body
required for making copies.”

      As the majority recognizes, we must presume that the legislature’s 2004

amendment of subsection (2) was intended “‘to effect some change in the existing

law.’” Maj. Op. at 12 (quoting State ex rel. Pub. Counsel v. Pub. Serv. Comm’n, 259
S.W.3d 23, 31 (Mo. App. W.D. 2008)). The contrast between the pre- and post-2004

versions of subsection (2) makes clear that the current version of the statute places

no limits on the particular tasks which may be performed during chargeable “staff

time.” I see no basis to exclude necessary attorney time from the “staff time” for

which an agency may charge under subsection (2).

      As the majority notes, subsections (1) and (2) are differently worded with
respect to the labor costs which may be chargeable to a person seeking records

under the Sunshine Law. Subsection (1) refers to “charges for search, research, and

duplication time,” while subsection (2) authorizes agencies to charge for “staff time.”

If anything, subsection (2) appears to be worded more broadly than subsection (1),

since it does not limit the chargeable “staff time” to any particular tasks. Having

found that attorney time is properly chargeable under subsection (1) (when paper

documents under 9x14 inches are being produced), it is incongruous for the majority
to then hold that the identical attorney work cannot be charged to a requester

                                            5
under subsection (2), simply because the records are oversized or provided in an

electronic form.

       As the majority properly recognizes, there may be many circumstances in

which the services of attorneys are reasonably necessary to formulate a response to

a Sunshine Law request. The statute expressly requires agencies to segregate

material which is exempt from disclosure from that which is nonexempt.

§ 610.024.1.4 Among its many exemptions, the Sunshine Law authorizes agencies

to withhold from disclosure “confidential or privileged communications between a

public governmental body or its representatives and its attorneys”; it also specifies
that “[l]egal work product shall be considered a closed record.” § 610.021(1). There

will plainly be circumstances in which legal expertise is reasonably necessary to

determine whether particular records are “privileged” or constitute “legal work

product.” Where a Sunshine Law request implicates records which are potentially

exempt from disclosure, and legal expertise is reasonably necessary to resolve

exemption questions, the time spent by staff counsel is “directly related to providing

access to electronic records” (the majority’s test for recoverability of “staff time”

under subsection (2), see Maj. Op. at 17). While subsection (2) imposes limits on

how much an agency can charge for the work of an in-house attorney necessary for

responding to a Sunshine Law request, nothing in the statute categorically excludes
such services from being charged at all.




       4       Gross and his amici suggest that, because § 610.024.1 requires an agency to
segregate exempt and nonexempt records in formulating its response to a records request,
this necessarily means that the agency cannot charge the requester for that work. The
conclusion Gross draws does not follow. The entire process of responding to records
requests, and timely providing requesters with nonexempt records, is statutorily mandated
– yet an agency can plainly recover at least some of its costs for discharging its statutory
obligations. The fact that a separation of exempt and nonexempt records is statutorily
required as part of an agency’s response supports the agency’s recovery of its costs to
perform this task; it does not prohibit such recovery.
                                             6
       I find some further support for the recovery of the costs of in-house attorney

work in § 610.027.6. That provision states:

               A public governmental body which is in doubt about the legality
       of closing a particular meeting, record or vote may bring suit at the
       expense of that public governmental body in the circuit court of the
       county of the public governmental body's principal place of business to
       ascertain the propriety of any such action, or seek a formal opinion of
       the attorney general or an attorney for the governmental body.
This provision clearly contemplates that an agency responding to a Sunshine Law

request may face questions concerning statutory exemptions, which require it to

seek the assistance of “an attorney for the governmental body.” Thus, the General

Assembly plainly contemplated that staff counsel might be involved in the

processing of Sunshine Law requests. Further, it is significant that § 610.027.6

states that, if the agency chooses to file suit to clarify the status of particular

records or meetings, such a suit will be prosecuted “at the expense of that public

governmental body.” Section 610.027.6 contains no similar qualifier requiring the

agency to bear its own costs, if it utilizes the expertise of “an attorney for the

governmental body.”

       I agree with the majority that reversal is required with respect to Gross’

second Point, although for different reasons. In his petition, Gross challenged the

demand from the Governor’s Office that he pay for estimated staff time at the rate

of $40.00 per hour. It appears from the parties’ briefing (although not from the face

of the petition itself) that “the average hourly rate of pay for staff . . . required for

making copies” may be substantially less than $40.00 per hour. Therefore, on my

reading of subsection (2), it appears that the Governor’s Office may have

significantly exceeded the amount it was entitled to charge Gross for any services

performed by its staff attorneys. Gross may also have a basis to dispute the

Governor’s Office’s estimate that 90.46 hours of staff time would be needed to
perform any required tasks. Therefore, I believe that Gross has stated a claim that

                                             7
the Governor’s Office violated the Sunshine Law when it demanded that Gross pay

$3,618.40 in estimated costs. I accordingly concur in the majority’s reversal of the

circuit court’s grant of judgment on the pleadings with respect to this issue.




                                               Alok Ahuja, Judge




                                           8